DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/22/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejections of claims 2 and 10 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				2, 10, 16
New claims: 					None
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low shear force” in claim 16 is a relative term which renders the claim indefinite. The term “low shear force” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 states “wherein the beverage is […]” and also states “a[n]d wherein the food ingredient is […]”.  These statements imply that the composition is a beverage and a food ingredient whereas claim 9, the claim from which claim 10 depends, states that the composition is either a food ingredient or a beverage, but not both.  Therefore, claim 10 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   For the purpose of this examination, claim 10 will be interpreted as meaning that the composition is one of the recited beverages or one of the recited food ingredients.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrts (US 2018/0193393) in view of Llamas (US 2015/0182455).
Regarding claim 1, Kuhrts teaches an edible, shelf-stable, water-soluble ([0002]) oil-in-water emulsion of cannabinoid ([0060]) microcapsules (corresponding to microspheres [0052]), wherein the emulsion comprises a dispersed phase and a continuous phase (corresponding to the formulation of the phytocannabinoid and non-ionic surfactant being dispersed in water [0025]); wherein the emulsion provides extended cannabinoid release and predictable and consistent blood plasma levels of cannabinoids in a subject upon ingestion (corresponding to slow release in the body [0052], [0080]).  Kuhrts teaches that the emulsion comprises the phytocannabinoid compound in an amount of 0.001-50 wt% ([0040]) and the oil (corresponding to medium-chain triglycerides as the surfactant [0030]) in an amount of 0.1-30 wt% ([0041].  Kuhrts also teaches the inclusion of an emulsifier and sweetening agents such as glycerol, sorbitol, or sucrose in the emulsion ([0060]), but does not disclose (1) the continuous phase to consist of a water-soluble syrup; (2) the content of a dispersed phase containing an oil, cannabinoid, and emulsifier; or (3) the content of a continuous phase in the emulsion.
However, Llamas teaches cannabinoid emulsions (corresponding to compositions containing an oil phase (“Phase B”), an aqueous phase (“Phase A”) [0060]-[0062]), and sweeteners ([0054]); wherein an emulsifier is added to the oil phase prior to the oil phase being added to the aqueous phase ([0047], [0060]).  Llamas discloses that the oil phase contains only oil, cannabinoid, and emulsifier while the aqueous phase contains the remainder of the ingredients ([0056], [0060]), which at least suggests that sweetening agents are added to the aqueous phase and form a water-soluble syrup.  It also discloses that the amount of emulsifier varies depending on the type of emulsifier and teaches an amount of about 1-2 wt% specifically for gum Arabic (corresponding to gum acacia [0050]).   
It would have been obvious for person of ordinary skill in the art to have modified the emulsion of Kuhrts by incorporating the amount of emulsifier in the dispersed phase and adding the sweetening agent to the aqueous phase to form a water-soluble syrup as taught by Llamas.  Since Kuhrts teaches a cannabinoid emulsion comprising emulsifiers and sweetening agents, but does not disclose a specific amount of emulsifier or disclose whether the emulsifier and sweetening agents are added to the dispersed or continuous phase, a skilled practitioner would be motivated to consult an additional reference such as Llamas in order to determine a suitable amount of emulsifier to include in the emulsion and a suitable phase to which to add the emulsifier and sweetening agents.  Since Llamas teaches a content of gum Arabic (corresponding to gum acacia) of about 1-2 wt.% of the emulsion and that the emulsifier is added to the oil phase while Kuhrts teaches that the emulsion comprises the cannabinoid compound in an amount of 0.001-50 wt% ([0040]) and the oil ([0030]) in an amount of 0.1-30 wt% ([0041]), the combination of prior art teaches that the emulsion comprises about 1.101-82 wt% of a dispersed phase comprising about 0.2-97 wt% of an oil, about 0.003-98 wt% of a cannabinoid, and about 1-95 wt% of an emulsifier.  This disclosure also teaches that the emulsion comprises about 18-99 wt.% of a continuous phase.  Although the contents of ingredients disclosed in Kuhrts and Llamas are recited in weight percentages instead of volume percentages as recited by the claims, the disclosed ranges of weight concentrations are considered to encompass the claimed volume concentrations; therefore, the disclosed concentrations in the prior art either fall within or overlap the claimed concentrations, rendering them obvious.  Also, the disclosure in Llamas regarding adding the sweeteners to the aqueous phase renders the claimed continuous phase consisting of water-soluble syrup obvious. 
Regarding claim 2, Kuhrts teaches the invention as disclosed above in claim 1, including the cannabinoid is cannabigerol, cannabichromene, cannabidiol ([0026]), and delta-9-tetrahydrocannabinol (Llamas [0004]). 
Regarding claim 3, Kuhrts teaches the invention as disclosed above in claim 2, including the oil is medium-chain triglyceride oil ([0029]).  Although the prior art does not teach the medium-chain triglyceride oil to be at least one from the claimed group, the source of the oil does not change the fact that a medium-chain triglyceride is merely fatty acids with a tail of 6-12 carbon atoms and the claim does not require the oil to have any additional features.  Therefore, a medium-chain triglyceride obtained from any member of the claimed group is equivalent in form and function to any other medium-chain triglyceride obtained from another member of the claimed group.  See MPEP 2183.
Regarding claim 4, Kuhrts teaches the invention as disclosed above in claim 3, including the emulsifier is soy lecithin and gum Arabic ([0060]).
Regarding claim 5, Kuhrts teaches the invention as disclosed above in claim 4, including the water-soluble syrup is glycerol, sorbitol, and sucrose ([0060]).
Regarding claims 6 and 7, Kuhrts teaches the invention as disclosed above in claim 5, including that the emulsion comprises about 1.101-82 wt% of a dispersed phase comprising about 0.2-97 wt% of an oil, about 0.003-98 wt% of a cannabinoid, and about 1-95 wt% of an emulsifier.  These amounts imply that the emulsion comprises about 18-99 wt.% of a continuous phase.  Although the contents of ingredients disclosed in Kuhrts and Llamas are recited in weight percentages instead of volume percentages as recited by the claims, the disclosed ranges of weight concentrations are considered to encompass the claimed volume concentrations; therefore, the disclosed concentrations in the prior art overlap the claimed concentrations.  
Regarding claim 9, the prior art teaches a composition comprising the emulsion of claim 1, wherein the composition is a Newtonian fluid in the form of a beverage (Kuhrts [0075]).
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 9, including the beverage is a syrup (corresponding to liquid concentrate), fruit juice, a soda, (corresponding to soft drink), a flavored water-based drink (corresponding to bottled water), or a sparkling water drink (corresponding to bottled water) (Kuhrts [0002]). 
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 10, including the cannabinoid is cannabigerol, cannabichromene, cannabidiol (Kuhrts [0026]), a decarboxylated cannabis extract (corresponding to THC), and delta-9-tetrahydrocannabinol (Llamas [0004]).
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 11, including the formulations are administered in unit dosages and that the quantity of active component in the unit doses is varied according to the particular application and potency of the active component (Kuhrts [0064]-[0065]).  As the concentrations of ingredients are variables that can be modified, among others, according to the particular application of the composition and the potency of the cannabinoid within the composition, the concentrations of ingredients within the beverage would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed concentrations cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentrations of ingredients in the beverage of Kuhrts to obtain the desired potency for its particular application (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 14, the prior art teaches the emulsion of claim 1 and teaches that its formulations include liquids (Kuhrts [0052]) and are packaged in a container and labeled with instructions concerning the amount of administration (Kuhrts [0070]).  Although the prior art does not disclose a measuring tool to be packaged with the container and instructions, its inclusion would be obvious since (1) the use of a measuring tool is implied by the disclosure of an amount of administration on the instructions; and (2) it is known to include measuring tools with liquids for convenience (e.g., measuring cup packaged with cough syrups); therefore, the claimed kit is rendered obvious.
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 14, including that its formulations includes liquids (Kuhrts [0052]) and are packaged in an appropriate container and labeled with instructions concerning the amount of administration (Kuhrts [0070]).  Although the prior art does not specify that the container and measuring tool are ones recited in the claim, using a bottle as a container for a liquid and using any of the claimed measuring tools for liquid compositions are well-known in the art (e.g., measuring cup packaged with a bottle of cough syrup); therefore, the claim  is rendered obvious.
Regarding claim 19, the prior art teaches a method for providing extended cannabinoid release and predictable and consistent blood plasma levels of cannabinoids in a subject upon ingestion (corresponding to slow release in the body (Kuhrts [0052], [0080])), wherein the method comprises orally administering to the subject the composition of claim 9 (Kuhrts [0002]).
Regarding claim 20, the prior art teaches the invention as disclosed above in claim 19, including cannabis has long been used medically and recreationally (Llamas [0003]), thereby, rendering the claim obvious.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrts (US 2018/0193393) in view of Llamas (US 2015/0182455) as applied to claims 7 and 12 above,  and further in view of Silver (US 2018/0193392).
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 7, including the oil is a medium-chain triglyceride (Kuhrts [0029]); the cannabinoid is a decarboxylated cannabis extract (corresponding to THC) (Llamas [0004]); the emulsifier is soy lecithin (Kuhrts [0060]); and the sweetening agent is one that is used in the formulation of elixirs (Kuhrts [0060]).  It does not teach that the oil is fractionated coconut oil or that the syrup is agave nectar.
However, Silver teaches an edible, water-soluble ([0014]) cannabinoid emulsion comprising fractionated coconut oil (corresponding to coconut oil containing medium chain triglyceride [0088]).  It also teaches agave as a sweetener in a cannabis infused elixir ([0072]).
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kuhrts by using agave as the water-soluble syrup and fractionated coconut oil as the oil as taught by Silver.  Since Kuhrts teaches that the oil is a medium-chain triglyceride and that the sweetening agent for the emulsion is a sweetener used to make elixirs, but neither discloses a source of medium-chain triglycerides or a sweetener used in elixirs, a skilled practitioner would be motivated to consult an additional reference such as Silver in order to determine a suitable medium-chain triglyceride source and elixir sweetening agent, thereby rendering the claim obvious.
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 12, including the oil is a medium-chain triglyceride (Kuhrts [0029]); the cannabinoid is a decarboxylated cannabis extract (corresponding to THC) (Llamas [0004]); the emulsifier is soy lecithin (Kuhrts [0060]); and the sweetening agent is one that is used in the formulation of elixirs (Kuhrts [0060]).  It does not teach that the oil is fractionated coconut oil or that the syrup is agave nectar.
However, Silver teaches an edible, water-soluble ([0014]) cannabinoid emulsion comprising fractionated coconut oil (corresponding to coconut oil containing medium chain triglyceride [0088]).  It also teaches agave as a sweetener in a cannabis infused elixir ([0072]).
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kuhrts by using agave as the water-soluble syrup and fractionated coconut oil as the oil as taught by Silver.  Since Kuhrts teaches that the oil is a medium-chain triglyceride and that the sweetening agent for the emulsion is a sweetener used to make elixirs, but neither discloses a source of medium-chain triglycerides or a sweetener used in elixirs, a skilled practitioner would be motivated to consult an additional reference such as Silver in order to determine a suitable medium-chain triglyceride source and elixir sweetening agent, thereby rendering the claim obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhrts (US 2018/0193393) in view of Llamas (US 2015/0182455) as applied to claim 1 above,  and further in view of Sinai (US 2018/0042845) as evidenced by Miccra (“Miccra – Model D-1-Homogenizer – Disperser System”, Environmental Expert, https://www.environmental-expert.com/products/miccra-model-d-1-homogenizer-disperser-system-178701; hereinafter referred to as “Miccra”).
Regarding claim 16, the prior art teaches a process of preparing the emulsion of claim 1, wherein the method comprises: obtaining a cannabinoid (Kuhrts [0028]); heating the oil to a temperature of at least about 32°C (corresponding to 90°F); adding the cannabinoid to the heated oil and stirring the mixture (Kuhrts [0043]); heating the water to a temperature of at least 32°C, blending together the mixture comprising the water and the mixture comprising the oil and cannabinoids (Kuhrts [0045]).  Since the prior art teaches that the two phases are blended together, without mentioning an intermediate cooling step for either of the phases, it is presumable that the blending step involves blending the two phases at the temperature to which they were heated.  Since the combination of prior art discloses the addition of the emulsifier to the oil phase and the addition of the sweetener to the aqueous phase as described in the rejection of claim 1 above, the prior art teaches that the emulsifier is added to the warmed oil and the sweetener is added to the water phase, thereby forming a water-soluble syrup and subsequently an oil-in-syrup emulsion comprising microparticles of cannabinoids after the oil phase is added to the aqueous phase.  Although the prior art teaches that the phases are blended together, it does not teach a blending time, cooling the emulsion to room temperature, or that the ingredients are blended together using low shear force.
However, Sinai teaches an emulsion comprising an oil phase containing cannabinoids ([0155]) and a syrup (corresponding to water phase containing glycerol [0156]), wherein the oil phase is heated to 65°C ([0155]), the syrup is heated to 75°C ([0156]), and the water phase and oil phase are blended together for 2 minutes ([0157]), which falls within the claimed time range.  Sinai also teaches that the ingredients are blended together using a Miccra D-1 Homogenizer [0444], which is small and hand-held as evidenced by Miccra (paragraph 1).  Since the disclosed homogenizer is small and hand-held, it would be expected to apply a low shear force compared to a larger production-scale homogenizer, especially since the claims do not provide a measurement to determine “low shear force”.
It would have been obvious for a person of ordinary skill in the art to have modified the process of Kuhrts by heating the oil phase and aqueous phase and blending the phases together with a low shear force as taught by Sinai.  Since Kuhrts teaches that the individual phases are heated to a temperature of at least 32°C and are blended together, but does not teach a blending time or temperature or shear force, a skilled practitioner would have been motivated to consult an additional reference such as Sinai in order to determine a suitable blending time, thereby rendering it obvious.  In consulting Sinai, the practitioner would have also found that a specific temperature for heating the oil phase within the range disclosed by Kuhrts is 65°C, which qualifies as the claimed “heating the mixture” recited in step (2) of the claim and the claimed “cooling the mixture at about 70°C” as recited in step (3) of the claim, thereby rendering them obvious.  The practitioner would also find that the ingredients are mixed together using low shear force, thereby rendering the claimed shear force obvious.  Also, since the two phases were at temperatures within the claimed about 35-115°C recited in step (6) of the claim, the blending of the emulsion “at a temperature from about 35°C to about 115°C” is rendered obvious.   

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrts (US 2018/0193393) in view of Llamas (US 2015/0182455) and Sinai (US 2018/0042845) as evidenced by Miccra (“Miccra – Model D-1-Homogenizer – Disperser System”, Environmental Expert, https://www.environmental-expert.com/products/miccra-model-d-1-homogenizer-disperser-system-178701) as applied to claim 16 above, and further in view of Wang (Wang et al., “Decarboxylation Study of Acidic Cannabinoids: A Novel Approach Using Ultra-High-Performance Supercritical Fluid Chromatography/Photodioide Array-Mass Spectrometry”, 2016, Cannabis and Cannabinoid Research, vol. 1.1, pages 262-271) and Stoops (US 2018/0236017).
Regarding claim 17, the prior art teaches the invention as described above in claim 16, including the cannabinoid is cannabigerol, cannabidiol (Kuhrts [0026]), and delta-9-tetrahydrocannabinol (Llamas [0004]).  It does not teach decarboxylating the cannabinoid using the claimed steps.
However, Wang discloses that acidic cannabinoids are decarboxylated using heat to form cannabigerol (CBG), cannabidiol (CBD), and delta-9-tetrahydrocannabinol (THC) (page 263, column 1, paragraph 2).  Wang decarboxylated an acidic cannabinoid at a temperature of 110°C for different times up to 60 minutes to form THC (page 265, column 1, paragraph 2) and showed that the maximum amount of acidic cannabinoid was converted into THC after 25 minutes (Fig. 3 on page 266; page 270, column 1, paragraph 2).  Stoops teaches a method of preparing a food-grade cannabinoid extract ([0051]) wherein the cannabinoid is decarboxylated by heating the cannabinoid and then allowing it to cool ([0033]-[0034], [0040]-[0041]) to a temperature of 1-37°C (corresponding to 34-100°F [0042]).
It would have been obvious for a person of ordinary skill in the art to have modified the process of the prior art by decarboxylating an acidic cannabinoid at 110°C to form THC as taught by Wang.  Since the prior art teaches that the cannabinoid is THC (Llamas [0004]), but does not disclose a method of decarboxylating an acidic cannabinoid to form THC, a skilled practitioner would be motivated to consult an additional reference such as Wang in order to determine a suitable temperature and time for decarboxylation.  Since the maximum conversion to THC occurred within 25 minutes, it would have been obvious for a practitioner to have performed decarboxylation for a period of up to 25 minutes, which overlaps the claimed time frame and a selection of an amount of time within the overlapping range renders the claim obvious.  Also, the temperature of 110°C disclosed in Wang falls within the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have modified the process of the prior art by cooling the cannabinoid after heating it as taught by Stoops. Since the prior art teaches that the cannabinoid is THC (Llamas [0004]), but does not disclose a method of decarboxylating an acidic cannabinoid to form THC, a skilled practitioner would be motivated to consult an additional reference such as Stoops in order to determine a suitable method of decarboxylating a cannabinoid, thereby rendering the claimed cooling step obvious.
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 17, including that the method includes preparing an emulsion comprising 18-99 wt.% of the water-soluble syrup and about 1.101-82 wt% of the mixture comprising the oil, emulsifier, and cannabinoid as described above in the rejection of claim 1.  Although the contents of ingredients disclosed in Kuhrts and Llamas are recited in weight percentages instead of volume percentages as recited by the claims, the disclosed ranges of weight concentrations are considered to encompass the claimed ratio of about 85:15, thereby rendering it obvious.  The prior art also teaches that the process includes adding the emulsion as an ingredient in a food or beverage (corresponding to juices, soft drinks, bottled water, and liquid concentrates (Kuhrts [0002])).

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 2 and 10: Applicant amended claims 2 and 10 to fully address the rejections and thereby, the rejections are moot.

Claim Rejections – 35 U.S.C. §103 of claims 1-7, 9-12, 14-15, and 19-20 over Kuhrts and Llamas: Applicants arguments have been fully considered and are considered unpersuasive.
Applicant stated that the claimed oil-in-syrup emulsion is generated in a hydrophilic syrup which stabilizes the emulsion indefinitely, allows for the addition of mild emulsifiers, and boosts the bioavailability of the emulsions.  Applicant argued that Kuhrts fails to teach the claimed subject matter as it merely provides a water-soluble phytocannabinoid emulsion, not an oil-in-syrup emulsion as claimed.  Applicant stated that Llamas does not remedy the deficiencies of Kuhrts because Llamas fails to disclose or suggest an emulsion, a syrup, or an oil as it only teaches that natural cannabinoids and derivatives thereof may be provided in oily form and provides for an alcoholic cannabinoid beverage.  Applicant argued that the Examiner erroneously relies on the mention of Phase A and Phase B in [0061]-[0062] of Llamas to allege that Llamas teaches emulsions and stated that the terms “Phase A” and “Phase B” denote time stages, not parts of an emulsion (Applicant’s Remarks, page 7, paragraph 1 – page 8, paragraph 3).
However, as stated in the rejection of claim 1 above, Kuhrts teaches an oil-in-water emulsion comprising sweetening agents [0060], but does not disclose whether the sweetening agents are added to the dispersed oil phase or the continuous aqueous phase.  Therefore, a skilled practitioner would be motivated to consult an additional reference such as Llamas in order to determine a suitable phase to which to add the sweetening agents.  Llamas teaches that the oil phase contains only oil, cannabinoid, and emulsifier while the aqueous phase contains the remainder of the ingredients ([0056], [0060]), which at least suggests that sweetening agents are added to the aqueous phase, thereby forming a water-soluble syrup.  Since Llamas teaches the addition of sweetening agents to the phase comprising water, Llamas also discloses a syrup since the addition of the sweetening agents would increase the viscosity of the water above the typical viscosity of water.  In response to the assertion that Llamas fails to disclose or suggest an emulsion and that the terms “Phase A” and “Phase B” do not refer to parts of an emulsion, although Llamas does not expressly use the term “emulsion”, it teaches the use of emulsifiers to disperse the hydrophobic cannabinoids and derivatives thereof (which comprise “Phase B”) into the aqueous alcohol composition (which contains water and comprises “Phase A”) [0056], [0061]-[0062], which at least suggests that the composition is an emulsion comprising an oil phase and an aqueous phase, especially since emulsifiers are used to form or preserve an emulsion as evidenced by Dictionary (“emulsifier”, 2022, Dictionary.com, https://www.dictionary.com/browse/emulsifier).  As for the assertion that Llamas does not teach an oil, Llamas expressly teaches oil being dispersed in the emulsion [0056], [0060]-[0061].
Applicant argued that the Examiner mistakenly confused the presence of sweeteners in a composition with a syrup as the present specification clearly defines that a syrup is a thick, highly viscous liquid consisting primarily of a large amount of sugars dissolved in water.  Applicant stated that Llamas is not concerned at all with producing an emulsion as claimed but only mentions the use of sweeteners to tailor the desired taste of the alcoholic composition and that a sweetener must be in a concentration of at least 51% to be considered a syrup while Llamas does not teach an amount of sweetener to reach the necessary viscosity to form a syrup (Applicant’s Remarks, page 8, paragraph 4 – page 9, paragraph 3).
However, Examiner points out that, while [0100] of the present specification defines a “syrup” as a “thick, viscous liquid consisting primarily of a solution of sugar in water”, it and claim 5 recite non-sugar components (i.e., gum Arabic, stevia, sorbitol, mannitol, xylitol, isomalt, arabitol, lacitol, maltitol, glycerol) in the list of syrups.  Furthermore, neither the present specification nor the claims (1) state that a syrup must contain at least 51% sweetener as is asserted by the Applicant; or (2) provide any parameters for determining a liquid to be thick or viscous enough to be considered a “syrup”.  Also, Llamas is relied on for its teaching regarding mixing sweeteners and emulsifiers into the phases of an emulsion, not for teaching a concentration of sweeteners in the emulsion. 
Applicant argued that a person having ordinary skill in the art would have no motivation to combine the emulsion in Kuhrts with the alcoholic composition in Llamas as the alleged combination would have destroyed the purpose of the embodiments of these prior art references.  Applicant stated that maintaining a high cannabinoid plasma level over time, as is the object of Kuhrts, would cause the hangover effect to linger for a long time, which Llamas is trying to avoid, thereby defeating the objective of both prior art references.  Applicant stated that per MPEP 2143.01(V) and (VI), there would have been no suggestion or motivation to make the proposed modification as is alleged by the Examiner and a case of prima facie obviousness has not been established by the Examiner (Applicant’s Remarks, page 9, paragraph 4 – page 10, paragraph 5).
However, as previously stated in the rejection of claim 1 and the response to Applicant’s arguments, Llamas is relied on for its teaching regarding mixing sweeteners and emulsifiers into the phases of an emulsion and for its teaching regarding a concentration of emulsifiers to use in an emulsion.  The emulsion of Kuhrts is modified by incorporating these teaching of Llamas and therefore, do not change the objective of Kuhrts, as Kuhrts already disclosed the use of sweeteners and emulsifiers in its composition.  Since the prior art has been shown to fully teach all features of claims 1-7, 9-12, 14-15, and 19-20 and Applicant’s arguments have been shown to be unpersuasive, the rejections of these claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 8 and 13 over Kuhrts, Llamas, and Silver: Applicants arguments have been fully considered and are considered unpersuasive.
Applicant argued that Silver does not remedy the deficiencies of Kuhrts and Llamas because it fails to teach or suggest the claimed emulsion and that only the present specification describes medium-chain triglyceride oils, syrups, oil-in-syrup emulsions, and processes for generating such emulsions.  Applicant stated that the combination of Kuhrts, Llamas, and Silver is an exercise of impermissible hindsight (Applicant’s Remarks, page 11, paragraphs 1-6).
However, Kuhrts and Llamas have been shown to teach syrups, oil-in-syrup emulsions, and processes for generating such emulsions as described above in the rejection of claim 1 and the responses to Applicant’s arguments.  Kuhrts expressly teaches that the oil is medium-chain triglyceride oil [0029]; therefore, Applicant’s specification is not the only one that describes medium-chain triglyceride oils.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the prior art has been shown to fully teach all features of claims 8 and 13 and Applicant’s arguments have been shown to be unpersuasive, the rejections of these claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 16 over Kuhrts, Llamas, and Sinai: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that process recited in amended claim 16 requires blending the mixture with a low shear force which allows for the oil-in-syrup emulsion to remain stable and provide extended release of the cannabinoid.  Applicant argued that Sinai does not remedy the deficiencies of Kuhrts and Llamas because it fails to teach or suggest a process of blending a water-soluble syrup using low shear force to prepare an oil-in-syrup emulsion as claimed.  Applicant stated that the Examiner mistakenly confused the presence of sweeteners in a composition with a syrup as the present specification clearly defines that a syrup is a thick, highly viscous liquid consisting primarily of a large amount of sugars dissolved in water.  Applicant stated that Sinai only mentions sweeteners as being an inactive ingredient that may be added to the composition and as such, fails to provide a syrup (Applicant’s Remarks, page 11, paragraph 7, page 12, paragraph 6).
However, as stated in the response above, Examiner points out that, while [0100] of the present specification defines a “syrup” as a “thick, viscous liquid consisting primarily of a solution of sugar in water”, it and claim 5 recite non-sugar components (i.e., gum Arabic, stevia, sorbitol, mannitol, xylitol, isomalt, arabitol, lacitol, maltitol, glycerol) in the list of syrups.  Furthermore, neither the present specification nor the claims provide any parameters for determining a liquid to be thick or viscous enough to be considered a “syrup”.  Also, Kuhrts and Llamas have been shown to teach syrups, oil-in-syrup emulsions, and processes for generating such emulsions as described above in the rejection of claim 1 and the responses to Applicant’s arguments.  As described above in the rejection of amended claim 16, Sinai is relied on merely for its teachings regarding blending time, cooling the emulsion to room temperature, and blending ingredients together using low shear force.  Since the prior art has been shown to fully teach all features of claim 16 and Applicant’s arguments have been shown to be unpersuasive, the rejection of the claim is maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 17-18 over Kuhrts, Llamas, Wang, and Stoops: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Wang and Stoops do not remedy the deficiencies of Kuhrts and Llamas because they fail to teach or suggest a process of blending a water-soluble syrup using low shear force to prepare an oil-in-syrup emulsion as claimed (Applicant’s Remarks, page 13, paragraphs 1-3).
However, Kuhrts and Llamas have been shown to teach syrups, oil-in-syrup emulsions, and processes for generating such emulsions as described above in the rejection of claim 1 and the responses to Applicant’s arguments.  Therefore, Wang and Stoops are relied on merely for teaching the additional features of claims 17-18.  Since the prior art has been shown to fully teach all features of claims 17-18 and Applicant’s arguments have been shown to be unpersuasive, the rejection of the claim is maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791